        Case 6:20-cv-00487-ADA Document 46-1 Filed 12/04/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS LLC D/B/A                    §
 BRAZOS LICENSING AND                          §   C.A. NO. 6:20-cv-00487-ADA
 DEVELOPMENT,                                  §   C.A. NO. 6:20-cv-00488-ADA
                                                   C.A. NO. 6:20-cv-00489-ADA
                Plaintiff,                     §   C.A. NO. 6:20-cv-00490-ADA
                                               §   C.A. NO. 6:20-cv-00491-ADA
 v.                                            §   C.A. NO. 6:20-cv-00492-ADA
                                               §   C.A. NO. 6:20-cv-00493-ADA
                                                   C.A. NO. 6:20-cv-00494-ADA
 ZTE CORPORATION, ZTE (USA) INC.               §   C.A. NO. 6:20-cv-00495-ADA
 AND ZTE (TX), INC.,                           §   C.A. NO. 6:20-cv-00496-ADA
                    Defendants.                §   C.A. NO. 6:20-cv-00497-ADA


 [PROPOSED] ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE A
   SUR-REPLY BRIEF IN RESPONSE TO DEFENDANTS’ REPLY BRIEF IN THE
                        MOTION TO TRANSFER

       This Court, having considered Plaintiff WSOU Investments LLC d/b/a Brazos Licensing

and Development’s Opposed Motion for Leave to File a Sur-Reply Brief in Response to

Defendants’ Reply Brief in the Motion to Transfer to the Northern District of Texas, hereby

ORDERS that this motion is DENIED.




SIGNED AND ENTERED this _______ day of ___________________, 2020.

                                                   ________________________________
                                                   ALAN D. ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE
